688 N.W.2d 825 (2004)
PEOPLE
v.
WHITE.
Nos. 125312, 125314.
Supreme Court of Michigan.
November 12, 2004.
SC: 125312, 125314, COA: 249185, 249218.
On order of the Court, the applications for leave to appeal the September 3, 2003 order of the Court of Appeals are considered and, it appearing to this Court that the case of People v. Hendrick (Docket No. 126371) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in ABEYANCE pending the decision in that case.